         Case 1:17-cv-02989-AT Document 1036 Filed 01/04/21 Page 1 of 2
           USCA11 Case: 20-13730 Date Filed: 01/04/2021 Page: 1 of 2


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT

                                _________________________

                                     No. 20-13730-RR
                                _________________________

DONNA CURLING, an individual,
COALITION FOR GOOD GOVERNANCE,
DONNA PRICE,
JEFFREY SCHOENBERG,
LAURA DIGGES, et al.,

                                                            Plaintiffs - Appellees,

                                             versus

SECRETARY OF STATE FOR THE STATE OF GEORGIA,
GEORGIA STATE ELECTION BOARD,
DAVID J. WORLEY,
REBECCA N. SULLIVAN,
STATE ELECTION BOARD,
AHN LE,
MATTHEW MASHBURN,

                                                            Defendants - Appellants.
                                _________________________

                                     No. 20-14067-RR
                                _________________________

DONNA CURLING,
an individual,
COALITION FOR GOOD GOVERNANCE,
a non-profit corporation organized and existing
under Colorado Law,
DONNA PRICE,
an Individual,
JEFFREY SCHOENBERG,
an Individual,
LAURA DIGGES,
an Individual, et al.,

                                                            Plaintiffs - Appellees,
         Case 1:17-cv-02989-AT Document 1036 Filed 01/04/21 Page 2 of 2
           USCA11 Case: 20-13730 Date Filed: 01/04/2021 Page: 2 of 2


                                               versus

DAVID J. WORLEY,
REBECCA N. SULLIVAN,
BRAD RAFFENSPERGER,
in his individual capacity and his official capacity
as Secretary of State of Georgia and Chair of the
State Election Board,
ANH LE,
MATTHEW MASHBURN,

                                                                    Defendants - Appellants.
                                 __________________________

                                 On Appeal from the United States
                        District Court for the Northern District of Georgia
                                 __________________________

ORDER:

       Appellants’ “Motion to Consolidate Appeals” is GRANTED.

       The consolidated initial brief is due within 21 days after a disposition on the pending

Jurisdictional Question in appeal no. 20-14067.




                                               /s/ Kevin C. Newsom
                                               UNITED STATES CIRCUIT JUDGE
